Title: General Orders, 19 September 1779
From: Washington, George
To: 


        
          Head-Quarters Moore’s House [West Point]Sunday Septr 19th 1779.
          Parole Delaware—  C. Signs Elk Fez.
        
        The regimental Pay-Masters are to bring in their Pay-Rolls for the month of August to the Deputy Pay-Master General for examination: The nine months men in the Massachusetts line who were mustered in August are to be entered from the time they were respectively received by the continental officer at Spring field and to draw pay accordingly.
      